t c memo united_states tax_court eberl's claim service inc petitioner v commissioner of internal revenue respondent docket no filed date john d moats for petitioner david j mungo for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax and penalties as follows penalty fy deficiency sec_6662 d dollar_figure dollar_figure big_number big_number ‘petitioner's fiscal_year ended on date and its fiscal_year ended on date _9- after concessions the issues for decision are whether petitioner may deduct as compensation_for kirk eberl dollar_figure for fiscal_year and dollar_figure for fiscal_year as petitioner contends dollar_figure for fiscal_year and dollar_figure for fiscal_year as respondent contends or some other amount we hold that petitioner may deduct dollar_figure for fiscal_year and dollar_figure for fiscal_year whether petitioner is liable for the accuracy-related_penalty for substantial_understatement under sec_6662 for fiscal years and we hold that it is not section references are to the internal_revenue_code in effect during the years at issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found petitioner is a colorado corporation that had its mailing address in lakewood colorado when it filed the petition a kirk eberl general kirk j eberl eberl is petitioner's founder sole shareholder and president grace and kirk eberl have been married since eberl's father gene eberl was a catastrophic claims adjuster catastrophic claims adjusting is the process of determining the amount of damages suffered by an insured property owner as the result of natural or man-made disasters such as hurricanes earthquakes and fires catastrophic claims adjusters inspect property for insurance_companies after a disaster and determine whether the property was damaged by the catastrophe and the monetary amount of the damage as a young man eberl sometimes helped his father in catastrophic claims adjusting activities employment in eberl was years old and bought his first house he repaired it and sold it for about twice the amount he had paid for it from to about kirk and grace eberl bought lived in repaired and sold about houses eberl also built houses self-storage units and condominiums before eberl occasionally worked as a claims adjuster for independent catastrophic claims adjusting companies in eberl began working full time as a catastrophic claims adjuster for several independent catastrophic claims adjusting companies b petitioner formation in eberl started an independent claims adjusting business which he operated as a sole_proprietorship eberl knew many claims adjusters before he formed petitioner in he incorporated petitioner eberl's only capital_investment in petitioner was dollar_figure -4- eberl was the only member of petitioner's board_of directors from date through the years in issue grace eberl has been petitioner's corporate secretary and treasurer since it was incorporated petitioner's business petitioner provides the temporary services of independent catastrophic claims adjusters to client insurance_companies petitioner has provided independent claims adjusters for several major insurance_companies including state farm insurance co state farm safeco aetna travelers usaa nationwide prudential national farmers union and american family insurance_companies pay independent claims adjusting companies a negotiated fee for each claim adjusted by the independent company independent companies subcontract the adjusting work to individual claims adjusters most major insurance_companies have in-house claims adjusters they use independent adjusters only when major disasters occur in state farm decided to use only its own claims adjusters however days after hurricane andrew struck in state farm decided to use independent adjusters because its own adjusters could not handle all of the claims state farm accounted for percent of petitioner's business in fiscal years and the rest of petitioner's work was distributed fairly evenly among other companies insurance -5- companies' in-house claims adjusters performed about percent of all claims adjusting in and more than half in petitioner contracted with independent claims adjusters to work as needed from time to time petitioner contracted with claims adjusters in calendar_year in and in catastrophic claims adjusters travel extensively and are frequently away from home for long periods of time adjusters could decline calls to work for petitioner if they so chose petitioner contracted with individuals and insurance_companies which were located throughout the united_states once petitioner was hired it was required to have claims adjusters at the site of the catastrophe immediately after it occurred independent claims adjusting companies typically paid their claims adjusters percent of the fee they received from the insurance_company for each claim adjusted in contrast petitioner paid its claims adjusters percent of the fee it received for each claim adjusted this helped petitioner obtain and keep the services of high-quality claims adjusters petitioner issued to its independent claims adjusters forms totaling dollar_figure for fiscal_year and dollar_figure for fiscal_year petitioner paid percent of its gross_receipts to claims adjusters in fiscal_year and percent in fiscal_year petitioner's supervisors coordinated the adjusting activities at each work site and were liaisons between petitioner -6- and the insurance_companies petitioner's supervisors did not direct the day-to-day work of its independent claims adjusters or review a significant number of the claims files handled by petitioner's independent adjusters petitioner's claims adjusters usually returned the claim file to the insurance_company when they finished adjusting a claim they did not send the file to petitioner the adjuster completed a billing sheet showing how much petitioner was to receive for the claim the claims adjuster gave the billing sheet to the insurance_company and sent a copy to petitioner after the insurance_companies received a completed claim file they issued one check to petitioner and one to the policyholder petitioner usually paid its adjuster sec_2 weeks after it received payments from the insurance_companies eberl's duties eberl has always made all of petitioner's business decisions and supervised or performed substantially_all of its managerial functions except accounting he was solely responsible for marketing petitioner's services to insurance_companies and negotiating petitioner's contracts with insurance_companies and individual claims adjusters from to eberl solicited business from six to eight insurance_companies and petitioner did work for about four eberl spent a substantial amount of time maintaining relationships with his insurance_company contacts because _7- petitioner's successful performance for an insurance_company in one disaster did not guarantee that that company would use its services in the future eberl traveled extensively to meet with insurance industry officials in and he traveled by car because he could not afford to fly he was away from home for months at a time in and in and eberl was away from home about percent of the time eberl worked long hours often from a m until midnight eberl's work schedule was the most hectic right after a catastrophe when a catastrophe occurred he coordinated petitioner's work with the insurance_companies and petitioner's claims adjusters he discussed with the insurance_companies the types and number of anticipated claims determined which adjusters to use for which jobs and with the help of petitioner's office staff contacted adjusters and coordinated the logistics of getting them to the disaster site -8- petitioner's employees eberl signed an employment agreement with petitioner on date the agreement provided that petitioner would pay eberl a base salary and if the board_of directors approved a bonus the contract did not specify the amount of the base salary eberl's salary and bonus were set at the annual meeting of petitioner's board_of directors near the end of each taxable_year grace eberl was petitioner's office manager bookkeeper and secretary beginning in her employment agreement with petitioner did not specify how much she would be paid her annual salary was set for the next fiscal_year at each annual meeting of petitioner's board_of directors petitioner paid no bonuses to grace eberl before fiscal_year kirk and grace eberl were petitioner's only employees beginning in fiscal_year petitioner employed grace eberl's mother carol soucie soucie as office manager and some part-time clerical staff soucie began to work full time around petitioner did not pay a bonus to soucie in fiscal years and compensation paid_by petitioner in petitioner sought the advice of its attorney richard elrod elrod certified_public_accountant mark lehrner lehrner and a financial adviser george volland volland concerning its compensation_for eberl elrod lehrner volland -9- and eberl met two or three times a year thereafter among other things at those meetings they discussed eberl's desire to have petitioner pay eberl percent of its revenues based on these discussions eberl believed that they thought compensation equal to percent of petitioner's gross_receipts would be reasonable petitioner paid salaries and bonuses excluding pension and profit-sharing contributions to its officers and employees as follows kirk grace other fiscal_year eberl eberl soucie employees dollar_figure --oq- --- --- big_number dollar_figure' --- --- big_number big_number dollar_figure --oq- big_number big_number big_number --oq- big_number big_number big_number sec_861 big_number big_number big_number big_number this includes dollar_figure paid in date for fiscal_year petitioner has provided health and accident insurance for eberl since effective date petitioner started a pension_plan and a profit-sharing_plan for its employees petitioner contributed to the plan only if petitioner had profits petitioner contributed a total of dollar_figure each year to its pension and profit-sharing_plans for eberl and for grace eberl tt contributed a total of dollar_figure in fiscal_year and dollar_figure in fiscal_year to its pension and profit-sharing_plans for soucie --10- petitioner and eberl entered into a deferred_compensation agreement effective date under which petitioner agreed to establish a reserve of dollar_figure for each year of eberl's service to petitioner payable at his death disability or retirement unless his total annual compensation including salary and bonus exceeded dollar_figure million payments under this agreement were in addition to payments made under his employment agreement with petitioner petitioner made no contributions under the deferred_compensation agreement eberl's compensation as a percentage of petitioner's total income gross_receipts less cost_of_goods_sold plus interest_income and net_income before tax net_operating_loss and eberl's compensation was as follows eberl's comp as fiscal total total of total year compensation income income dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number loss operating loss fiscal nibtnol' year comp dollar_figure big_number big_number big_number big_number big_number --11- comp as of nibtnol comp oe ooo woo eberl's salary as of qross receipts oe -ainm l ' nibinol is petitioner's net_income before tax and net operating petitioner's taxable_income was as follows petitioner's gross_receipts and taxable_income fiscal_year taxable_income dollar_figure big_number big_number big_number big_number big_number petitioner has never paid dividends petitioner's net profits follows fiscal_year petitioner's net profits net profits before tax and nol dollar_figure -o- big_number big_number big_number big_number equity were as follows l e profits before tax and net gross_receipts dollar_figure big_number big_number big_number big_number big_number as a percentage of gross_receipts were as net profit as of gross_receipts o o o -283 as a percentage of total income and --12 - net profits fiscal as of year total income total income bquity dollar_figure s500 big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure petitioner's annual and cumulative retained earnings were as follows fiscal_year annual cumulative dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number general economic conditions there was more work for catastrophic claims adjusters during the years in issue than in prior years because of the large number of catastrophes in and u s insured catastrophic losses approximate from to were calendar_year amount billions of sdollar_figure --13- ww o ke a ke ee no e ee oe e saud wow oof fon w five of the most costly insured u s catastrophes as of date occurred in petitioner's tax years at issue shown as follows occurred in petitioner's amount fiscal_year event date billions or hurricane andrew dollar_figure x northridge ca earthquake x hurricane hugo hurricane opal winter storms states x oakland fire hurricane iniki xx texas hail storm sec_5 loma prieta ca earthquake california brush fire sec_11 xx petitioner's federal_income_tax returns lehrner prepared and signed each of petitioner's returns for fiscal years to petitioner deducted as compensation it paid to eberl dollar_figure in fiscal_year and dollar_figure in fiscal_year il opinion a positions of the parties respondent determined that it was unreasonable for petitioner to pay eberl more than dollar_figure for services rendered in fiscal_year and dollar_figure in fiscal_year respondent now contends that the amounts petitioner paid in excess of dollar_figure for fiscal_year and dollar_figure for fiscal_year were unreasonable_compensation disguised dividends and not for services to petitioner petitioner contends that the amounts it paid eberl in fiscal years dollar_figure and dollar_figure were reasonable and were for services eberl provided to petitioner a taxpayer may deduct payments for compensation if the amount_paid is reasonable in amount and for services actually rendered sec_162 petitioner bears the burden of proving the reasonableness of compensation it paid in excess of what respondent contends was reasonable rule a b controlling factors courts have considered several factors in deciding whether compensation is reasonable in amount such as the employee's qualifications the nature and scope of the employee's work the size and complexity of the business general economic conditions the employer's financial condition a comparison of salaries paid with sales and net_income distributions to shareholders and retained earnings whether the employee and employer dealt at arm's length and if not whether an independent investor would have approved the compensation the employer's compensation policy for all employees the prevailing rates of compensation_for comparable positions in comparable companies compensation paid in prior years and whether the employee guaranteed the employer's debt 853_f2d_1267 5th cir affg tcmemo_1986_407 819_f2d_1315 5th cir affg tcmemo_1985_267 528_f2d_176 10th cir affg 61_tc_564 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court dated date r j nicoll co v commissione59_tc_37 no single factor controls mayson manufacturing co v commissioner supra both parties called experts to testify about whether compensation paid to eberl was reasonable petitioner's expert was albert s williams williams and respondent's was james f carey carey we next apply the factors listed above in deciding whether compensation petitioner paid to eberl was reasonable -1 employee's qualifications an employee's superior qualifications for his or her position with the business may justify high compensation 73_tc_1142 eberl was highly qualified for his position with petitioner this factor favors petitioner nature and scope of employee's work an employee's position duties performed hours worked and general importance to the success of the company may justify high compensation rutter v commissioner supra 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 mayson manufacturing co v commissioner supra eberl was responsible for the rapid growth in petitioner's gross_receipts gerald underwood a catastrophe operations supervisor for state farm during the years at issue testified that state farm would not have hired petitioner to adjust claims resulting from hurricane andrew if not for eberl eberl has at times performed or overseen virtually every task for petitioner except accounting he made virtually every important business decision for petitioner before and during the years at issue respondent contends that it 1s common for a ceo to work long hours suggesting that eberl's schedule was nothing out of the --l17- ordinary we believe respondent understates eberl's level of effort michael lawrence melvin melvin and k d nunn have been catastrophic claims adjusters for more than years they testified that many people have tried to start a business like petitioner but they do not know anyone who has been as successful as eberl melvin formed an independent catastrophic claims adjusting company similar to petitioner but his company went out of business in or this factor favors petitioner size and complexity of business we consider the size and complexity of a taxpayer's business in deciding whether compensation is reasonable rutter v commissioner supra pepsi-cola bottling co v commissioner supra mayson manufacturing co v commissioner supra a company's size is measured by its sales net_income gross_receipts or capital value 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 e wagner son v commission93_f2d_816 9th cir respondent contends that petitioner's business was simple because it sold only one service and performed few functions none of which were complex respondent points out that a petitioner generally contracted with experienced claims adjusters who needed little or no day-to-day supervision b petitioner --18- had few employees because its claims adjusters were independent contractors c petitioner’s billing and collection process was simple and d petitioner solicited business from only six to eight companies from to however respondent concedes that eberl’s excellent performance in obtaining and retaining clients for petitioner offsets the relative simplicity of its business petitioner had gross_receipts of more than dollar_figure million in fiscal_year and more than dollar_figure million in fiscal_year it arranged for the services of almost claims adjusters during the years in issue petitioner's business required expertise in catastrophic claims adjusting bidding marketing and management petitioner was responsible for getting a large number of claims adjusters located throughout the united_states to disaster sites immediately this was logistically complex it is easy to say that founding and running petitioner was simple but we do not think anyone who accomplished what eberl did would find that characterization to be fair this factor favors petitioner general economic conditions general economic conditions may affect a company's performance and thus show the extent of the employee's effect on the company rutter v commissioner supra mayson manufacturing co v commissioner supra petitioner contends that it grew even though other independent claims adjusting companies failed nonetheless petitioner benefited tremendously from the large amount of catastrophes of the largest in history during its fiscal years and this factor favors respondent petitioner's financial condition the past and present financial condition of a company is relevant to deciding whether compensation was reasonable home interiors gifts inc v commissioner supra pincite8 petitioner contends that the fact that its gross_receipts increased from dollar_figure in fiscal_year to dollar_figure in fiscal_year and dollar_figure in fiscal_year shows that its financial condition was good we disagree petitioner's financial condition in contrast to eberl's was poor despite having a large increase in gross_receipts from fiscal_year to fiscal years and petitioner had a tiny amount of profits in fiscal years and negative taxable_income from fiscal years to and taxable_income of only dollar_figure in fiscal_year petitioner's profits in fiscal years and were substantially lower than those of comparably sized service companies in 172_f3d_942 6th cir revg tcmemo_1997_464 the taxpayer was a medical management_corporation that paid its president and sole shareholder compensation of dollar_figure the u s court of - appeals for the sixth circuit held that the compensation was reasonable however unlike petitioner the taxpayer in alpha med inc was financially successful its taxable_income increased by a factor of and its net_worth increased by a factor of in years in contrast petitioner had negative taxable_income in all years except fiscal_year negative accumulated retained earnings in all years except fiscal_year and low profits in fiscal years and this factor favors respondent comparison of salaries paid with gross and net_income a comparison of compensation to net_income can indicate whether a corporation is disguising dividends as compensation owensby kritikos inc v commissioner f 2d pincite6 mayson manufacturing co v commissioner supra eberl's compensation was percent of petitioner's net income’ for fiscal_year and percent of its net_income for fiscal_year petitioner's pattern of distributing the vast majority of its net_income as compensation to eberl at the end of each year suggests that the amount of compensation paid was unreasonable owensby kritikos inc v commissioner supra pincite petitioner contends that eberl's compensation was reasonable because it had agreed to pay eberl percent of its gross ' net_income is income before tax net_operating_loss and compensation - receipts under a contingent_compensation formula we disagree petitioner's purported compensation formula was at best vague eberl wanted compensation equal to percent of petitioner's gross_receipts and he told petitioner's tax advisers of his wish however this purported formula was not in petitioner's corporate minutes while we give little or no weight to the absence of formal board resolutions in closely held corporations 67_tc_694 reub isaacs co v commissioner 1_bta_45 it is noteworthy here that the purported agreement was not in writing despite the fact that petitioner’s employment and deferred_compensation agreements were in writing petitioner did not pay eberl percent of its gross_receipts during any of its fiscal years from to eberl's compensation increased from percent of petitioner's gross_receipts in fiscal_year to percent in fiscal_year petitioner consistently paid eberl almost all of the income left after it paid its claims adjusters and overhead expenses petitioner's reliance on boca constr inc v commissioner tcmemo_1995_5 for the proposition that its compensation formula was reasonable is misplaced in boca the taxpayer consistently applied a bonus formula each year the bonus could not exceed the lesser_of percent of gross_receipts or percent of profits in contrast to the instant case the formula in boca ensured that the owners' compensation would not deprive the taxpayer of all of its net profits here eberl's compensation caused petitioner to have no taxable_income from fiscal years to _99- petitioner contends that it set the amount of eberl's pay at the end of the fiscal_year because of the contingent_compensation formula we disagree we believe eberl decided the amount of his compensation late in fiscal years and so he could receive virtually all of petitioner's net profits as compensation see 602_f2d_959 court inferred that bonuses paid to shareholder-employees near the end of the year which absorbed nearly all of the taxpayer's earnings were at least in part a distribution of profits 197_f2d_263 8th cir owensby kritikos inc v commissioner tcmemo_1985_267 affd 819_f2d_1315 5th cir see eg rich plan inc v commissioner tcmemo_1978_514 the fact that petitioner made lump-sum payments to eberl that were not allocated between salary and bonus also suggests that the payments to eberl were in part disguised dividends see nor-cal adjusters v commissioner tcmemo_1971_200 affd 503_f2d_359 9th cir bonuses paid to officer-stockholders that were computed based on the availability of funds were distributions of earnings and thus not deductible by the taxpayer this factor favors respondent -23- comparison of salary to distributions to shareholders and retained farnings if salaries paid to controlling shareholders are large compared to salaries paid to nonowner managers who have similar responsibilities the salaries suggest that the amount of compensation is a function of ownership elliotts inc v commissioner f 2d pincite the failure to pay more than a minimal amount of dividends may suggest that some of the amounts paid as compensation to the shareholder-employee is a dividend 501_f2d_675 n 7th cir 500_f2d_148 8th cir affg tcmemo_1973_130 owensby kritikos inc v commissioner supra pincite3 however corporations are not required to pay dividends shareholders may be equally content with the appreciation of their stock if the company retains earnings owensby kritikos inc v commissioner supra pincite7 elliotts inc v commissioner supra home interiors gifts inc v commissioner t c pincite petitioner has never paid dividends nonpayment of dividends in conjunction with paying contingent_compensation to controlling shareholders such as eberl suggests that unreasonable and excessive_compensation is being paid pepsi-cola bottling co of salina inc v commissioner f 2d - 4a-- pincite 373_f2d_45 10th cir affg t cc petitioner contends that it had no need to retain earnings and that it was reasonable for it not to do so we are not convinced that petitioner had no need to retain earnings to help it survive if eberl retired or became disabled or if there was less work for independent catastrophe claims adjusters see pulsar components intl inc v commissioner tcmemo_1996_ court found that corporation paid reasonable_compensation to two of its officer shareholders because an independent investor would have been satisfied with corporation's payment of dollar_figure of dividends and additional retention of earnings as cushion for possible less profitable periods the prime indicator of the return a corporation is earning for its investors is its return on equity owensby kritikos inc v commissioner supra pincite petitioner contends that petitioner's return on equity should be based on eberl's dollar_figure investment that petitioner had a return on equity for fiscal_year of big_number percent and big_number percent for fiscal_year and that this return on equity would satisfy an independent investor petitioner also contends that it did not need to pay dividends because a hypothetical shareholder would be satisfied with the appreciation in value of his or her stock due to petitioner's retention of earnings and the growth in petitioner's annual sales -2 petitioner cites no case in which the court gave significant weight to a high return on equity based on a founding shareholder's small initial investment courts have relied on other financial factors when a shareholder's capital_contribution is small see eg 172_f3d_942 6th cir revg tcmemo_1997_464 court derived return on equity by comparing retained earnings for the year at issue plus the shareholder's dollar_figure capital_investment to retained earnings for the prior year plus the shareholder's capital_investment labelgraphics inc v commissioner supra annual return on equity may be skewed in years in which the taxpayer's equity is low h a intl jewelry ltd v commissioner tcmemo_1997_467 we give petitioner's method for calculating return on equity’ for fiscal_year based on eberl's dollar_figure investment little weight in view of petitioner's small amount of accumulated retained earnings taxable_income profits and lack of dividends finally petitioner did not retain earnings in fiscal years to and had negative cumulative retained earnings in fiscal years to there is no evidence that the value of petitioner's stock appreciated during the years in issue and petitioner offered no reason for its failure to pay dividends see owensby kritikos inc v the parties disagree as to whether we compute return on equity using current or accumulated retained earnings resolution of this dispute does not affect the outcome of this case -- commissioner supra pincite in deciding the reasonableness of compensation a court may consider the absence of dividends if a profitable corporation has offered no reasons for its failure to pay dividends this factor favors respondent whether employee and employer dealt at arm's length the failure of the employee and employer to deal at arm's length such as if the employee is the employer's sole or controlling shareholder suggests that the amount of compensation paid may be unreasonable elliotts inc v commissioner f 2d pincite owensby kritikos inc v commissioner supra pincite4 we closely scrutinize compensation if the employee controls the employer to see whether it is something other than the purchase_price of the employee's services charles schneider co v commissioner f 2d pincite see also 57_tc_587 eberl has been petitioner's sole shareholder and president at all times since he founded petitioner he set his own salary and bonus eberl and petitioner did not deal at arm's length see 95_tc_525 affd 965_f2d_1038 11th cir cf mayson manufacturing co v commissioner f 2d pincite bonus plan established by board_of directors for minority shareholders was an arm's-length_transaction this factor favors respondent - petitioner's compensation policy for all employees courts have considered the taxpayer's compensation policy for its other employees in deciding whether compensation is reasonable mayson manufacturing co v commissioner f 2d pincite home interiors gifts inc v commissioner t c pincite this factor focuses on whether the entity pays top dollar to all of its employees including both shareholders and nonshareholders owensby kritikos inc v commissioner supra pincite0 petitioner offered no evidence that its other employees eberl's wife and mother-in-law were paid at or near the high end of the compensation range although petitioner's adjusters were not its employees we recognize that petitioner paid them percent of the fee it received from the insurance_company compared to an industry norm of percent however the adjusters did not share in the large distribution of profits petitioner made to eberl at the end of the fiscal_year thus petitioner's payment policy for its adjusters is not similar to petitioner's payment policy for eberl cf home interiors gifts inc v commissioner supra compensation paid to the taxpayer's shareholder-employees was reasonable in part because the taxpayer had longstanding practice of paying all of its key employees on the basis of commissions this factor favors respondent -2 prevailing rates of compensation_for comparable positions in comparable companies in deciding whether pay is reasonable we compare it to compensation paid to persons holding comparable positions in comparable companies rutter v commissioner f 2d pincite mayson manufacturing co v commissioner supra pincite neither respondent's expert carey nor petitioner's expert williams had data from businesses that are similar to petitioner or executives whose performance was shown to be similar to eberl's pulsar components intl inc v commissioner supra court not persuaded by expert testimony that did not compare prevailing rates of compensation_for comparable positions in comparable companies mad auto wrecking inc v commissioner tcmemo_1995_153 same respondent contends that petitioner could have hired someone to perform all of eberl's services for dollar_figure per year respondent's contention is speculative this factor is neutral because neither respondent's nor petitioner's experts had persuasive comparative pay data -- q- compensation paid in prior years an employer may deduct compensation paid in a year for services rendered in prior years 281_us_115 r j nicoll co v commissioner t c pincite to currently deduct amounts paid as compensation_for past undercompensation a taxpayer must show a that it intended to compensate employees for past services from current payments and b the amount of past undercompensation 399_f2d_603 9th cir affg tcmemo_1967_7 estate of wallace v commissioner supra pincite petitioner's records show that eberl's compensation in fiscal years and was not catchup pay the minutes for the annual board meetings authorizing petitioner to pay eberl's salary and bonus for fiscal years and state that eberl was paid for the current_year and do not indicate that any of the payment was for prior years see pacific grains inc v commissioner supra corporate president was not underpaid in part because taxpayer's board did not state that some part of the payments were for his prior services h a intl jewelry ltd v commissioner tcmemo_1997_467 pay was not catchup pay where minutes from shareholder meetings showed that the compensation_for the current_year was not intended to reward the employee's efforts for prior years -30- petitioner paid eberl less than percent of its gross_receipts in fiscal years to and more than percent in fiscal years and petitioner contends that its payments to eberl in fiscal years and in excess of percent of its gross_receipts were intended to compensate him for services in petitioner's early years we disagree we do not believe that eberl was underpaid in prior years the fact that eberl received less than he wanted from fiscal years to does not establish that he was underpaid cf alpha medical inc v commissioner supra the shareholder had been underpaid for past services because he had received but rejected an offer paying more than dollar_figure million annually comtec systems inc v commissioner tcmemo_1995_4 corporation's president and vice president were underpaid for past services where both had accepted low wages and the vice president received no pay for years until the corporation was successful we conclude that none of the and compensation in issue was catchup pay this factor favors respondent whether employee guaranteed taxpayer's debt in deciding whether compensation is reasonable courts have considered whether the employee personally guaranteed the employer's debt see r j nicoll co v commissioner supra pincite petitioner had no debt this factor does not apply here -31- conclusion petitioner's increase in gross_receipts resulted not only from the huge volume of catastrophic claims work during the years in issue but also from eberl's long hours personal contacts and his knowledge of the catastrophic claims business it would be reasonable for petitioner to compensate him well for that work however the problem from petitioner's stand point is that eberl chose to leave petitioner with virtually nothing to show for his work carey testified that it would be reasonable to expect petitioner to have pretax earnings_of about dollar_figure million for fiscal_year and about dollar_figure million for fiscal_year carey acknowledged that if petitioner had retained earnings_of dollar_figure million in fiscal_year it would still have had dollar_figure to pay eberl and that compensation to eberl of dollar_figure in that year might be reasonable carey did not change his conclusion that it would be unreasonable to pay eberl more than dollar_figure in fiscal_year and dollar_figure in fiscal_year but neither carey nor respondent gave any convincing reason why petitioner should have retained more than dollar_figure million in earnings this suggests that reasonable_compensation to eberl for fiscal_year could be as much as dollar_figure the difference between the amount_paid to eberl dollar_figure and the amount of retained carey said dollar_figure not dollar_figure however the record shows that dollar_figure is the correct amount dollar_figure - dollar_figure dollar_figure -32- earnings carey said it would have been reasonable for petitioner to have dollar_figure million applying carey's analysis to fiscal_year reasonable_compensation to eberl could be as much as dollar_figure the difference between the amount petitioner paid eberl dollar_figure and the amount of retained earnings carey said would have been reasonable for petitioner to have dollar_figure million other facts present here support a finding that compensation to eberl in excess of those amounts would be unreasonable eberl set his own compensation which was not the result of an arm's-- length agreement petitioner retained a minimal amount of earnings and distributed almost all of its profits to eberl at the end of the year and petitioner's other employees and independent adjusters did not receive yearend bonuses these facts suggest that a substantial part of eberl's compensation was a disguised_dividend and not purely for services we conclude that dollar_figure for fiscal_year and dollar_figure for fiscal_year constituted reasonable_compensation to eberl for those years see pepsi-cola bottling co v commissioner t c pincite the court must decide the amount of reasonable_compensation where the taxpayer proves the commissioner's determination to be wrong -33- cc whether petitioner is liable for the penalty under sec_6662 for substantial_understatement respondent determined that petitioner is liable for the accuracy-related_penalty for substantial_understatement for fiscal years and under sec_6662 taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or substantial_understatement of tax sec_6662 b and a substantial_understatement_of_income_tax occurs when the amount of the understatement for a taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure in the case of a corporation sec_6662 a the accuracy-related_penalty does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 reliance on the advice of a professional such as an accountant may constitute reasonable_cause if under all the facts and circumstances that reliance is reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs respondent contends that petitioner did not have substantial_authority or reasonable_cause for deducting the compensation paid to eberl because petitioner's tax advisers were not executive compensation specialists and because they did not advise petitioner that the amounts it actually paid eberl were reasonable_compensation we disagree -34- based on his discussions with petitioner's advisers eberl reasonably believed that compensation equal to percent of petitioner's gross_receipts would be reasonable lehrner signed petitioner's tax returns for the years in issue which suggests that eberl believed lehrner thought eberl's compensation was reasonable see 94_tc_126 accountant's failure to sign the tax_return should have put the taxpayer on notice that he was not backing the advice embodied in the return we hold that petitioner's reliance was reasonable_cause for deducting the compensation it paid to eberl to reflect the foregoing and concessions decision will be entered under rule also petitioner is not liable for the substantial_understatement_penalty for fiscal_year because it adequately disclosed the facts relating to eberl's compensation on its return sec_6662 b ii revproc_92_23 1992_1_cb_737 sec_4 1992_1_cb_738 provides that for purposes of reducing the understatement of income_tax under sec_6662 additional disclosure of facts relating to an issue involving reasonable_compensation is unnecessary if the form_1120 schedule e compensation of officers has been properly completed petitioner included a properly completed schedule e concerning eberl's compensation in its return
